DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s request for continued examination filed on 04/09/2021. Claims 1, 8, and 15-19 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “writing, by a billing smart contract hosted in a permissioned blockchain network, a purchase requisition request received from a procurement initiating system to the permissioned blockchain network in response to a consensus agreement among a plurality of computing devices in the permissioned blockchain network.” 


	Independent claims 8 and 15 recite similar limitations in other forms and are rejected under the same rationale. Dependent claims, dependent upon the independent claims are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “generating, by the billing smart contract, the purchase requisition request, the purchase order comprising a link to a purchase requisition write of the purchase requisition request on the permissioned blockchain network.” 
	Examiner considers that this limitation is unclear for at least two reasons.  First it is unclear whether Applicant is generating the purchase requisition request or if they are generating a purchase order.  In the most recent amendment Applicant changed what is being generated by the smart contract.  It is unclear, if this change was intentional.  Second, the portion of the limitation that recites “comprising a link to a purchase requisition write of the purchase requisition request on the permissioned blockchain network” appears to be grammatically incorrect.  It is unclear whether this portion of the limitation should be broken 

	Independent claims 8 and 15 recite similar limitations in other forms and are rejected under the same rationale. Dependent claims, dependent upon the independent claims are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a Method, claims 8-14 are directed to a CRM, and claims 15-20 are directed to a System. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed:
	Claim 1 recites: A method comprising: 
	writing, by a billing smart contract hosted in a permissioned blockchain network, a purchase requisition request received from a procurement initiating system to the permissioned blockchain network in response to a consensus agreement among a plurality of computing devices in the permissioned blockchain network;
	generating, by the billing smart contract, the purchase requisition request, the purchase order comprising a link to a purchase requisition write of the purchase requisition request on the permissioned blockchain network;	
	transmitting (sending), by the billing smart contract, the purchase order to a client system, wherein 
	in response to receiving the purchase order the client system is configured to transmit (send) a procurement order to a supplier system, and wherein 
	the supplier system is configured to transmit (send) a procurement charge to a transaction processing system; 
	receiving, by the billing smart contract, a proof of purchase from the supplier system; 
	receiving, by the billing smart contract, a proof of payment from the transaction processing system; 
	encrypting, by the billing smart contract using a zero knowledge proof, the proof of purchase and the proof of payment; and 
	writing, by the billing smart contract, the encrypted proof of purchase and the encrypted proof of payment to the permissioned blockchain (distributed ledger) network.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	For example, the disclosure establishes the context of writing a contract that stipulates that the purchase request be submitted to a procurement officer. The procurement officer writes a purchase request and sends it to the client. The client writes a procurement order and sends it 
	The invention recites a method that allows the requisition and purchase of a product, follows the product through the supply chain flow, then safely and securely documents it at the end using a distributed ledger (blockchain). The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims are directed to the ‘certain methods of organizing human activity’ grouping of abstract ideas. Therefore, we proceed to Step 2A-2 of the analysis.
	Independent Claims 8 and 15 recites similar features in various forms, and therefore will be considered under the same rationale.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, system, smart contract, and printer) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (method), a claim 8 (a non-transitory computer readable storage medium) and claim 15 (system) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more 
	Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.
	Independent Claims 8 and 15 recites similar features in various forms, and therefore will be considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘generating, receiving, and transmitting’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘smart contract’, could be interpreted as contract containing a number of stipulations; ‘Blockchain’, could be interpreted as a distributed ledger; and ‘system’ could be interpreted as a team or group of individuals. The individual terms of the smart contract, the specific entities named, and writing the proof of purchase and the proof of payment into a Blockchain could be understood as insignificant extra-solution activity that are necessary to perform the underlying abstract idea, but do not integrate the judicial exception into a practical application. Mere instructions to apply an exception using a generic computer 
Independent Claims 8 and 15 recites similar features in various forms, and therefore will be considered under the same rationale.

Dependent claim analysis:
Dependent claims 2, 9, and 16 recite “generating, by the billing smart contract, a procurement billing notification; and transmitting, by the billing smart contract, the procurement billing notification to the client system, wherein in response to receiving the procurement billing notification the client system is configured to process a payment based at least in part on the procurement billing notification.” This identifies the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Further, a system configured to do a function, need not perform that function, it only needs to be capable of being configured to perform it. There are no new additional elements beyond those analyzed in claims 2, 9, or 16 above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 9, and 16 are patent ineligible.
Dependent claims 3, 10, and 17 further recite receiving, by the billing smart contract, a procurement record of payment from the client system, wherein the procurement record of payment comprises proof of the payment based at least in part on the procurement billing notification; and writing, by the billing smart contract, the procurement record of payment to the permissioned blockchain network.” This identifies the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in claims 3, 10, or 17 above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 10, and 17 are patent ineligible.

Dependent claims 5, 12, and 19 further recite “invoking, by the billing smart contract, a client smart contract, wherein in response to being invoked the client smart contract is configured to validate the proof of purchase and the proof of payment.” This identifies the information that is modified, verified and used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in claims 5, 12, or 19 above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 12, and 19 are patent ineligible.
Dependent claims 6, 13, and 20 further recite “in response to receiving the procurement charge the transaction processing system is configured to authorize the procurement charge and transmit a procurement charge authorization to the supplier system.” This identifies the information that is modified, verified and used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in claims 6, 13, or 20 above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6, 13, and 20 are patent ineligible.
Dependent claims 7 and 14 further recite “the transaction processing system is configured to process the procurement charge and generate the proof of payment based at least in part on the processed procurement charge.” This identifies the information that is modified, verified and used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tatchell (WO 2018163044) and Hunn et al (US20180365201) “Hunn”.

Regarding claim 1, Tatchell teaches: A method comprising: 
	writing, by a billing smart contract hosted in a permissioned blockchain network, a purchase requisition request (e.g. invoice) received from a procurement initiating system to the permissioned blockchain network in response to a consensus agreement among a plurality of computing devices (e.g. validation process) in the permissioned blockchain network; ([80] A blockchain smart contract will be created and code-enabled invoices that ensure payment is released promptly against this confirmation when pre-determined criteria are satisfied. (304). [87] A reliable, immutable, shared record of transaction activity may be recorded on the distributed ledger so that an accurate view of the smart contract's transaction activity may be tracked. If validation process as well as confirmation related to the invoice, PO and GRN details associated with the product is found as successful, then selected data items in the smart contract may be encrypted and only be visible to intended recipients through a read and write key permissions process.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that writing any data to a blockchain requires consensus. Therefore, the applicant is merely reciting technology inherent in Smart Contract and Blockchain technology. (See further: White Paper “Smart Contracts” Chamber of Digital Commerce, Smart Contracts Alliance, September 2018). 
 generating, by the billing smart contract, the purchase requisition request, the purchase order comprising a link to a purchase requisition write of the purchase requisition request on the permissioned blockchain network;
	[For the purpose of advancing prosecution, Examiner will consider only the pre-amended claim limitation.]
 	[Pre-Amended] generating, by a billing smart contract hosted in a permissioned blockchain network, a purchase order based at least in part on a purchase requisition request (invoice) received from a procurement initiating system, ([080] Step 7: The buyer will get an invoice, issued by the supplier, through proper registration. The buyer can view, examine, suggest and confirm the invoice. The confirmation process takes only minutes and is immediately available and visible to the buyer, seller and financier alike or only to those with permission to view. Step 8: The blockchain  smart contract technology will allow a buyer to first issue a purchase Order (PO)  and, subsequently, when the buyer is satisfied, a goods received note (GRN), immediately triggering a new blockchain visible to the buyer, seller and financier alike).
	transmitting, by the billing smart contract, the purchase order to a client system, wherein ([046] It is a further object of the invention to provide a computerized decision support method for automatically financing and processing trade transactions between suppliers and buyers through blockchain smart contracts comprising: issuing a purchase order (PO) and a goods receive note (GRN) by the potential buyers through smart contracts).
	in response to receiving the purchase order the client system is configured to transmit a procurement order to the supplier system, and wherein ([078] Upon successful confirmation process, a new transaction is determined by the buyer in order to be sent to the supplier by using a blockchain (106) As a result of the blockchain event mechanism, triggered by the supplier, the application receives a smart contract event and retrieves smart contract produced data while creating a rewarded e-cash from the buyer to the supplier 
	the supplier system is configured to transmit a procurement charge to a transaction processing system, ([052] It is a further object of the invention to provide the abovementioned method, wherein the smart contract will immediately be transmitted to the supply chain finance provider comprising: triggering and releasing funding to the supplier in the form of a loan or prepayment of the invoice for the agreed credit term of the supply contract and a reward…).	
	receiving, by the billing smart contract, a proof of purchase (embodiment certificate) from the supplier system; ([074]Supplier presents the certificate embodiment with the product to the buyer at any point along the supply chain. 3.2 The buyer validates at point of sale or at any other point along the supply chain the proposed product with the embodiment certificate (103).
	receiving, by the billing smart contract, a proof of payment from the transaction processing system; (Fig. 1, [074] Bank/payment processor executes payment transfer from the buyer to the supplier either by signing a blockchain smart contract using its own key (possibly with own node) or by exposing an API where cryptographic proof identifying bank/payment processor is provided and stored in a smart contract. Confirmation of payment is sent to buyer and/or to the supplier as part of the transferring process (107).	
	encrypting, by the billing smart contract [using various techniques], the proof of purchase and the proof of payment; and ([087] If validation process as well as confirmation related to the invoice, PO and GRN details associated with the product is found as successful, then selected data items in the smart contract may be encrypted and only be visible to intended recipients through a read and write key permissions process).
	Examiner considers that data items such as invoice, purchase order, and goods received notes may be encrypted and written to the blockchain, it would be reasonable to one of ordinary 
	writing, by the billing smart contract, the encrypted [transaction activity] to the permissioned blockchain network ([087] A reliable, immutable, shared record of transaction activity may be recorded on the distributed ledger so that an accurate view of the smart contract's transaction activity may be tracked. If validation process as well as confirmation related to the invoice, PO and GRN details associated with the product is found as successful, then selected data items in the smart contract may be encrypted and only be visible to intended recipients through a read and write key permissions process. The blockchain event system is used to notify relevant parties of a new blockchain transaction which may be of interest. The invention also supports a multi-sig feature on the blockchain which requires multiple signatures associated with an individual or signatures from multiple signatories in order to interact with the blockchain).
	Examiner further considers that the main difference in Tatchell and the instant claim is that while Tatchell discloses proof of purchase and proof of payment, encryption techniques, and that the transaction activity is written on the permissioned blockchain network, While Tatchell discloses ‘encrypting the proof of purchase and the proof of payment’ (e.g. selected data items), Tatchell does not specifically teach that the encrypting is performed using zero knowledge proof. Hunn, however, teaches the encryption technique of using zero knowledge proof. However, one of ordinary skill would appreciate that ‘proof of purchase’ and ‘proof of payment’ are transaction activities. Furthermore, as Tatchell teaches writing encrypted transaction activities on the permissioned block chain as described above, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to write any information that is pertinent to the transaction to the permissioned blockchain network for the express purpose of auditing and allowing verification or validation.

	Tatchell does not explicitly teach ‘encrypting, using zero knowledge proof’, Hunn from a same or analogous art teaches: 
	encrypting, by the billing smart contract [using various techniques], the proof of purchase and the proof of payment ([0112] A decentralized VM is preferably run on an overlay peer-to-peer network consisting of a plurality of nodes in a similar manner to a BDL-based network. Nodes on the network may run the VM to process operations on the contracts. Preferably, operations are encrypted through use of a variety of encryption techniques which may include (but is not limited to): (a) Homomorphic encryption; (b) Zero Knowledge Proofs; and (c) Key-based encryption (e.g. in-band symmetric key encryption)--so that only parties to, a contract document for example, that are privy to keys give access to the document can decrypt and interpret the data pertaining to operations).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell to include the ‘encrypting, using zero knowledge proof’ of Hunn in order to secure transaction data so that only specific entities would be allowed to view it. This technique increases the privacy and security of encrypted data.
	In regards to claims 8 and 15, CRM claim 8 and System claim 15 correspond generally to method claim 1, and recite similar features in method form, and therefore is rejected under the same rationale.

	Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatchell (WO 2018163044), Hunn et al (US20180365201) “Hunn” and further in view of Durvasula et al (US20130117087) “Durvasula”.


Regarding claim 2, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 1, further comprising: 
	generating, by the billing smart contract, a procurement billing [alert] ([0045] In various embodiments, the system and method may include alerting a subscriber when their computer is offline. The system may include generating customized information and alerting a remote subscriber that the information can be accessed from their computer. The alerts are generated by filtering received information, building information alerts and formatting the alerts into data blocks based upon subscriber preference information).
	Examiner notes that, although Durvasula does not explicitly use the term ‘notification’, according to the applicant’s specification ‘alert’ is an equivalent term and therefore reads to the above limitation. 	
[0023] In various embodiments, billing smart contract 107 may be configured to control the procurement workflow, write data to procurement blockchain 150, transmit notifications to one or more entities, and/or the like, as discussed further herein. For example, and as discussed further herein, billing smart contract 107 may be configured to write procurement proof of purchases, procurement proof of payments, procurement record of payments, or the like to procurement blockchain 150. Billing smart contract 107 may be configured to generate purchase order notifications, billing notifications, and/or the like.

	transmitting, by the billing smart contract, the procurement billing [alert] to the client system, wherein ([0045] The data blocks are transmitted to the subscriber's wireless device which, when connected to the computer, causes the computer to auto-launch an application to display the information alert and provide access to more detailed information about the information alert).	
	in response to receiving the procurement billing [alert] the client system is configured to process a payment based at least in part on the procurement billing [alert] ([0045] In various embodiments, the system and method may include alerting a subscriber when their computer is offline. The system may include generating customized information and alerting a remote subscriber that the information can be accessed from their computer…The data blocks are transmitted to the subscriber's wireless device which, when connected to the computer, causes the computer to auto-launch an application to display the 
	Examiner considers that the alert notifies the client system that they are offline but that a potentially relevant information is accessible. Further, when the client system comes online it launches an app which alerts them to process a payment. Therefore, Examiner considers that the payment is based at least in part on the procurement billing alert.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘in response to receiving the procurement billing alert to process a payment’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claims 9 and 16, CRM claim 9 and System claim 16 correspond generally to method claim 2, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 3, Durvasula (in combination with Tatchell and Hunn),teaches: The method of claim 2, further comprising: 
	receiving, by the billing smart contract, a procurement record (proof) of payment from the client system, wherein (Fig. 1, [0044] Using the systems and methods 
	the procurement record of payment comprises proof of the payment based at least in part on the procurement billing [alert]; and ([0045] In various embodiments, the system and method may include alerting a subscriber when their computer is offline. The system may include generating customized information and alerting a remote subscriber that the information can be accessed from their computer…The data blocks are transmitted to the subscriber's wireless device which, when connected to the computer, causes the computer to auto-launch an application to display the information alert and provide access to more detailed information about the information alert… generates an information alert from the filtered information that contains a name, a price and a universal resource locator (URL), which specifies the location of the data source…, [0044] Using the systems and methods described herein, the proof-of-payment process for payees may be near-instant. For example, a buyer might identify a rental house on a web site, pay via the web site, and have the house unlocked automatically upon receiving the PoP in a matter of seconds. The solution may be easily integrated into ecommerce platforms or other points of sale by forwarding payment details from a payment authorization entity to the PoP provider.
	Examiner considers that the alert notifies the client system that they are offline but that a potentially relevant information is accessible. Further, when the client system comes online it launches an app which alerts them to process a payment. Therefore, Examiner considers that the payment is based at least in part on the procurement billing alert.
	writing, by the billing smart contract, the procurement record of payment to the permissioned blockchain network ([0043] Smart connected device 116A may adjust 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘procurement record of payment’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claims 10 and 17, CRM claim 10 and System claim 17 correspond generally to method claim 3, and recite similar features in method form, and therefore is rejected under the same rationale.
	
Regarding claim 4, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 3, further comprising 
	adjusting, by the billing smart contract, at least one of a client account balance or a supplier account balance on the permissioned blockchain network based at least in part on the procurement record of payment. ([0013] FIG. 4 illustrates an exemplary process for confirming proof of payment and/or adjusting a balance on a blockchain in response to a card swipe, in accordance with various embodiments).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘procurement record of payment’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.


Regarding claim 5, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 1, further comprising 
	invoking, by the billing smart contract (first blockchain), a client smart contract (second blockchain), wherein in response to being invoked the client smart contract is configured to validate the proof of purchase and the proof of payment ([0005] In various embodiments, the system may propagate the encrypted payment payload to a second blockchain node that maintains a copy of the blockchain. A smart connected device may fetch the encrypted payment payload from the second blockchain node. The smart connected device may further decrypt the encrypted payment payload, match the identifier from the payment payload to a second identifier presented at the smart connected device, and trigger an action in response to the identifier from the payment payload matching the second identifier presented at the smart connected device.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘addition of a second contract blockchain’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claims 12 and 19, CRM claim 12 and System claim 19 correspond generally to method claim 5, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 6, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 1, wherein in response to 
	receiving the procurement charge the transaction processing system is configured to authorize the procurement charge and transmit a procurement charge authorization to the supplier system. ([0025] Merchant device 102 may include one or more of an e-commerce server, a point-of-sale (POS) device, a tablet, a computer, or any other computing device described herein. Merchant device 102 may be in communication over a network with servers of payment processing entity 104. Merchant device 102 may request authorization for a payment transaction by transmitting to the servers of payment processing entity 104 transaction details such as account number, amount, merchant identifier, customer identifier, date, time, currency identifier, country identifier, or other suitable data as documented in the ISO 8583 standard for financial transaction card originated messages, for example. Payment processing entity 104 may process the payment and forward to PoP network 106 the transaction details as well as confirmation that the requested payment was successful).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘response to receiving the procurement charge, to authorize the transaction’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claims 13 and 20, CRM claim 13 and System claim 20 correspond generally to method claim 6, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 7, Durvasula (in combination with Tatchell and Hunn), teaches: The method of claim 6, wherein 
	the transaction processing system is configured to process the procurement charge and generate proof of payment based at least in part on the processed procurement charge ([0025] Payment processing entity 104 may process the payment and forward to PoP network 106 the transaction details as well as confirmation that the requested payment was successful. [0026] The transaction details and confirmation may be received by PoP provider 108. The PoP provider may retrieve merchant details associated with the transaction from the registration repository 110).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tatchell and Hunn to include the ‘process the procurement charge and generate proof of payment’ of Durvasula in order to speed up transactions and reduce delays on making time sensitive purchases. Durvasula further elaborates in paragraph [0020] on why the recited method is of value: “Public networks may leverage the cumulative computing power of the network to improve security”.
	In regards to claim 14, CRM claim 14 corresponds generally to method claim 7, and recite similar features in method form, and therefore is rejected under the same rationale.

Response to Arguments
	Applicant argues on pages 11-14 of the response that the Claims 1-20 are:
A. 	Patent-eligible because they recite a technical solution to a technical problem.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant is merely claiming an improvement to an abstract idea which, arguendo, was an improvement, it would still be an abstract idea. Examiner has shown that, except for the recitation of blockchain, smart contracts, and processors, the claims are concerned with accelerating work through the use of computerized (smart) contracts. Which falls clearly within the scope of certain methods of organizing human activity. The claims are recited at a high level and do not claim to improve the technology of blockchain, smart contracts or processors. 

B. 	The present claims are integrated into a practical application
Applicant argues that: 
“The present claims recite a practical application reciting meaningful limitations that "reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field." 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Eligibility Guidance") at 55. Claim 1, for example, recites elements including, "writing, by a billing smart contract hosted in a permissioned blockchain network, a purchase requisition request received from a procurement initiating system to the permissioned blockchain network in response to a consensus agreement among a plurality of computing devices in the permissioned blockchain network," "generating, by the billing smart contract, a purchase order based at least in part on the purchase requisition request, the purchase order comprising a link to a purchase requisition write of the purchase requisition request on the permissioned blockchain network," 
	
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner considers that neither writing to a blockchain, generating data, nor encrypting data improves the technology of blockchain, the functioning of a computer, nor any other technology or technical field. 
	Further, applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claims as a whole merely describe how to generally “apply” the concept of tracking, storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is 

C. 	Claims 1-20 are patent-eligible because they are analogous to example 42 of the subject-matter eligibility guidelines.
		Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner considers applicant’s claims to align more with claim 2 of Example 42 which was found to not be patent eligible at Step 2A-2 and Step 2B.

Applicant argues on pages 17-21 of the response that Claims 1, 8, and 15 are patentable over Tatchell and Hunn, et al.
A. 	Claim 1
Claim 1, as amended, recites: 
 A method comprising: writing, by a billing smart contract hosted in a permissioned blockchain network, a purchase requisition request received from a procurement initiating system to the permissioned blockchain network in response to a consensus agreement among a plurality of computing devices in the permissioned blockchain network;  generating, by the billing smart contract, a purchase order based at least in part on the purchase requisition request, the purchase order comprising a link to a purchase requisition write of the purchase requisition request on the permissioned blockchain network.”

Examiner acknowledges applicant’s arguments but respectfully disagrees. Tatchell clearly recites: ([80] A blockchain smart contract will be created and code-enabled invoices that ensure payment is released promptly against this confirmation when pre-determined criteria are 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that writing any data to a blockchain requires consensus. Therefore, the applicant is merely reciting technology inherent in Smart Contract and Blockchain technology. (See further: White Paper “Smart Contracts” Chamber of Digital Commerce, Smart Contracts Alliance, September 2018).	
	Further, the amendments to claim 1 (see above) introduce new matter and are indefinite.

B. 	Independent claims 8, 15, Dependent claims 2-7, 9-14, and 16-20 are patentable over Tatchell, Hunn and Durvasula et al.
Applicant alleges that if the combination of Tatchell and Hunn fail to show prima facea, then the recited claims are patent eligible.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that the combination of Tatchell and Hunn in claim 1 are prior art to the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Wack (US20180268386), Identity Management Distributed Ledger and Blockchain; Harrison (US20200027005), Systems and Methods for Accelerating Execution .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685       

/STEVEN S KIM/Primary Examiner, Art Unit 3685